Citation Nr: 1647480	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-06 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Prior to December 22, 2011, entitlement to an initial evaluation in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).  

2.  For the entire appeal period, entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the U.S. Army from January 1989 to April 1992, with service in Southwest Asia. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The January 2011 rating decision granted service connection for an adjustment disorder with mixed depression and anxiety and assigned a 30 percent evaluation, effective February 2010.  In June 2012, the RO issued a rating decision increasing the initial evaluation to 50 percent, effective December 22, 2011.  In 2014, the Veteran was diagnosed with PTSD after his symptoms more readily matched PTSD criteria.  The RO continued the assignment of a 50 percent evaluation.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  As higher evaluations are available both prior to and following December 22, 2011, the issue of entitlement to higher evaluations for the entire period remains on appeal.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Veteran's Virtual VA file includes VA treatment records and other documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The issue of entitlement to an initial evaluation higher than 50 percent for the entire time period is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 22, 2011, the Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as continuous depression that did not affect the ability to function independently, impaired judgment, disturbance of motivation, and difficulty in establishing effective relationships, but not suicidal ideations, obsessional rituals, disorientation, neglect of personal appearance, or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, prior to December 2, 2011, the Veteran's PTSD more nearly approximates the criteria for an initial evaluation of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran is challenging the initial evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case in regards to the claim decided below. The Veteran's service treatment records (STRs) and VA medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

For the period decided below, the Veteran was afforded a VA examination in November 2010.  The Board finds that the VA examination report and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the 2010 examination fully addressed the rating criteria relevant to rating the disability in this case. Based on the foregoing, there is adequate medical evidence of record to make a determination on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

Increased Evaluations for PTSD

The Veteran seeks an initial evaluation higher than 30 percent for service connected PTSD previously diagnosed as adjustment disorder, and an evaluation higher than 50 percent on and after December 22, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria; rather, the focus is on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluation the level of disability from a mental disorder, the extent of social impairment in considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  The newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will consider this information as relevant to this appeal.

In an April 2009 VA record, the Veteran reported a decrease in his depression from the two weeks prior to the evaluation.  The Veteran reported he was laid off from his employment in December of 2008 and was seeking employment.  The Veteran reported sleep difficulty, anhedonia, and poor energy.  He denied feelings of hopelessness, helplessness or guilt, or psychotic or manic symptoms.  Upon examination, the Veteran was cooperative, casually dressed, and had good eye contact.  His speech was normal, his mood was good, and his affect was congruent.  His thought process was organized and goal directed, and there was no abnormal thought content.  He was alert and oriented, and his insight and judgment were fair.  The Veteran denied suicidal and homicidal ideations, audio and video hallucinations, paranoia, and delusions.  The GAF score was of 61 which represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In a July 2009 VA Psychiatry clinic note, the Veteran reported he felt depressed and had a low energy level. The Veteran reported he got angry fast, but calmed down quickly.  The Veteran reported continued depression unrelieved by a recent medication increase.  He reported disinterest in activity, feeling down, and low energy levels. He reported he slept 3 to 4 hours per night and woke up easily.  He denied suicidal thoughts, or audio or visual hallucinations.  Upon mental status exam, he was alert and oriented and well kempt.  His mood was down and his affect was restricted.  His thought process was goal directed, and there was no abnormal thought content.  His insight and judgment were fair and he was a low risk of harm to self or others.  The examiner assigned a GAF of 50, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In a September 2009 VA Psychiatry Note, the Veteran use of various medications to address lack of sleep and that his current medication had not improved his depression.  The Veteran reported that he had problems in a crowd, felt paranoid, that he was easily aggravated, and he had mood swings.  Upon examination, the Veteran did not exhibit any psychotic symptoms other than feeling paranoid.  The Veteran was well-kempt and had a depressed mood, but no suicidal or homicidal ideations or hallucinations.  The Veteran's mental status exam noted that he was alert and oriented, had a goal-directed thought process, and had limited insight and judgment.  The Veteran's affect was pleasant. The examiner assigned a GAF of 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In a February 2010 VA Psychiatry note, the Veteran reported depression but denied suicidal and homicidal ideations and hallucinations.  He also reported an inability to sleep more than 2 hours per night.  The Veteran reported that the prescribed medications did not help with sleep, depression, and anxiety.  The Veteran also reported that he continued feelings of paranoia in crowds and was uncomfortable in the reception area. The examiner noted that the Veteran was alert and oriented, and well kempt.  The examiner noted that the Veteran's mood was nervous and he had a restless affect.  The Veteran's insight and judgment were limited. The mental status exam noted that his thought process was goal directed and there was no abnormal thought content.  He was a low risk of harm to himself or others.  The Veteran was assigned a GAF of 50, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Additionally, in a February 2010 VA treatment record, the examiner noted that the Veteran stated he was suffering from constant stress.  The Veteran reported that the stress caused nightmares and poor sleep. The Veteran tried multiple sleep aids without relief.  The Veteran reported that due to his symptoms, he was debilitated and unable to perform activities of daily living.  The Veteran also reported that his marriage had suffered secondary to his financial problems. 

During an October 2010 VA Gulf War examination, the Veteran reported sleep disturbances including kicking and striking out in his sleep.  He reported irritability and anger, difficulties in concentration and attention, and difficulty with crowds.  The Veteran further reported that he misplaced objects, had difficulty with names and phone numbers.  

A VA PTSD examination was conducted in November 2010.  At that time the Veteran gave a history of depressive symptoms of severe depressed mood, low motivation, low energy, anhedonia, and sleep disturbance.  He reported that he was currently married, and had some marital problems due to his temper.  He stated he had one friend, but spent most of his time at home with his wife.  The Veteran had a good relationship with his wife's sons.  He denied having hobbies, except that he liked to stay home and watch squirrels.  He used to enjoy fishing.  He also endorsed a history of getting into fights, most recently one year prior.  The examiner indicated that the Veteran currently had moderate impairments of his psychosocial functioning status.  

Upon mental status exam, the Veteran was clean and casually dressed.  His speech was unremarkable and his attitude was cooperative and friendly.  His mood was okay, and his affect was appropriate.  He was oriented, his thought processes were unremarkable, and his thought content displayed suspiciousness.  There was no evidence of delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal ideation, or problems with activities of daily living.  There was evidence of significant sleep impairment that impacted is daytime activities, and episodes of violence.  The Veteran's impulse control was fair.  The examiner indicated that the Veteran was able to maintain minimal personal hygiene.  The Veteran's recent memory was moderately impaired, and his immediate memory was normal.  

With regard to PTSD symptoms, the examiner indicated that the Veteran had persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran did not have all symptoms necessary for a diagnosis of PTSD.  The examiner further indicated that the Veteran's symptoms appeared to fluctuate from mild to moderate, and varied in frequency.  The examiner diagnosed adjustment disorder with mixed depression and anxiety, and assigned a GAF of 62, represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner indicated that the Veteran's symptoms were productive of an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to symptoms of depression, anxiety, anhedonia, restriction in activities (prefers to stay home), anger, irritability, sleep disturbance, and mild memory and concentration difficulties.  The Veteran was not currently working, but he denied significant occupational difficulties while working.  

In a November 2011 VA record, the Veteran appeared anxious during an evaluation.  The examiner noted that Veteran was continuously pacing the room. The examiner also reported that the Veteran denied depression.  In a June 2011 VA record, the Veteran reported starting a new job.  

The Board finds that an initial evaluation of 50 percent prior to December 2, 2011 is warranted.  Such an evaluation is supported by the Veteran's disturbances of motivation and depressed mood, as reported in VA records in April 2009, July 2009, September 2009, February 2010, and at the 2010 VA examination.  Although the Veteran's speech was consistently normal throughout the time period and he did not report panic attacks, the treating providers in September 2009 and February 2010 noted limited insight and judgment.  The Veteran reported some impairment of his memory at the October 2010 Gulf War examination and the 2010 VA examiner found there was moderate memory impairment.  Although the Veteran was married and had good relationships with his wife's sons, he did not have many friends or hobbies and spend most of his time at home with this wife.  Thus, resolving all doubt in favor of the Veteran, this supports a finding that he has social and occupational impairment with reduced reliability and productivity that supports of a 50 percent evaluation.

The issue of whether a 70 percent evaluation is for assignment for this time period is being remanded - the entire appeal period will be considered after remand.  Likewise, the issue of entitlement to an extraschedular evaluation will also be considered at that time.  


ORDER

Entitlement to an initial evaluation of 50 percent prior to December 2, 2011 for service-connected PTSD is granted.


REMAND

Remand is required to secure outstanding VA treatment records, and to afford the Veteran another VA examination.  

First, remand is also required for a new VA examination.  The Veteran underwent VA examinations in May 2012 and November 2014.  At the May 2012 VA examination, the Veteran stated that he completely relies on his wife to run errands outside of the home.  Additionally, the Veteran reported that he was unemployed and had difficulties at work with attention and concentration.  At the November 2014 VA examination, the Veteran reported that he did not go out in public, denied having any friends, and stated he no longer drove.  The Veteran's wife reported that the Veteran had verbal outbursts, and that they slept in separate rooms due to the Veteran's nightmares.  She also reported that the Veteran periodically neglected his personal hygiene.  The examiner identified symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner, however, provided no specific findings as to the effect the Veteran's identified symptoms had on his ability to sustain employment.  Although the Veteran did not have the specific symptomatology associated with the 100 percent evaluation criteria for PTSD, the Board's focus is on the level of occupation and social impairment caused by the symptoms.  In light of the Veteran's and his wife's reports that the Veteran is unable to maintain a job due to memory impairment, remand is required to secure a VA examination that fully addresses the effect of the Veteran's PTSD on his ability to sustain employment.  

Second, at the November 2014 VA examination, the examiner noted that the Veteran received ongoing mental health treatment.  Of record are VA mental health treatment records through August 2014, but none following.  Those records are necessary as the mental health treatment records already of record from 2013 to 2014 showed symptomatology inconsistent with the findings of the November 2014 VA examiner.  For example, at August 2014 VA mental health appointments, the Veteran reported feeling a slight improvement of mood with the warm weather.  The Veteran reported that he stayed isolated at home, but denied acute depression or anxiety.  The Veteran reported being unemployed due to disability.  He reported enjoying spending time with a grandson, and that it was his wife's birthday so he was going to get her a cake and take her to dinner.  Mental status examination findings showed the Veteran to be appropriately groomed, with normal speech.  There was no disturbance of thought content and his thought processes were goal directed.  He was alert and oriented, with fair insight and judgment.  In light of the varying degree of reported symptoms, the Board finds that a remand is required to obtain all outstanding records to allow the Board to make a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include all mental health treatment records after August 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is requested to specifically address the effect of the Veteran's PTSD symptoms on his ability to sustain employment in light of the Veteran's contentions and to address the discrepancy in symptoms as reported in the VA records and at the 2014 VA examination.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


